We have consistently afforded the district court wide

                   discretion in its sentencing decision, see, e.g., Houk v. State, 103 Nev. 659,

                   664, 747 P.2d 1376, 1379 (1987), and will refrain from interfering with the

                   sentence imposed by the district court "[s] o long as the record does not

                   demonstrate prejudice resulting from consideration of information or

                   accusations founded on facts supported only by impalpable or highly

                   suspect evidence," Silks v. State, 92 Nev. 91, 94, 545 P.2d 1159, 1161

                   (1976). Regardless of its severity, a sentence that is "within the statutory

                   limits is not 'cruel and unusual punishment unless the statute fixing

                   punishment is unconstitutional or the sentence is so unreasonably

                   disproportionate to the offense as to shock the conscience." Blume v. State,

                   112 Nev. 472, 475, 915 P.2d 282, 284 (1996) (quoting Culverson v. State, 95

                   Nev. 433, 435, 596 P.2d 220, 221-22 (1979)); see also Harmelin v.

                   Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion) (explaining

                   that the Eighth Amendment does not require strict proportionality

                   between crime and sentence; it forbids only an extreme sentence that is

                   grossly disproportionate).

                                 We conclude that Zaragoza-Romero's contentions lack merit.

                   His sentence of 60-156 months imprisonment falls within statutory

                   parameters, see NRS 453.3385(2), and he does not allege that the statute

                   fixing punishment is unconstitutional. The prosecutor's statement did not

                   constitute impalpable or highly suspect evidence, and Zaragoza-Romero's


   SUPREME COURT
          OF
       NEVADA
                                                         2
  (0) 1947A


WitiMMENEMIERREMEMMIRMESENSEXTVIMP                           riCIEN               ,115N;z4WW-11-1
                          sentence is not so grossly disproportionate to the crime as to constitute

                          cruel and unusual punishment. Accordingly, we

                                      ORDER the judgment of conviction AFFIRMED. 2




                                                                                             J.
                                                             Douglas


                                                                                             J.
                                                             Saitta

                          cc: Hon. Alvin R. Kacin, District Judge
                               Elko County Public Defender
                               Attorney General/Carson City
                               Elko County District Attorney
                               Elko County Clerk




                                2Although   we filed the fast track statement and response, these
                          documents fail to comply with the Nevada Rules of Appellate Procedure.
                          Neither brief contains margins of at least 1-inch on all four sides, and the
                          fast track response is not double-spaced and the footnote text is not the
                          same size as the body of the text. See NRAP 3C(h)(1); NRAP 32(a)(4), (5).
                          We caution counsel for both parties that future failure to comply with the
                          Nevada Rules of Appellate Procedure may result in the imposition of
                          sanctions. See NRAP 3C(n).



SUPREME COURT
        OF
     NEVADA
                                                               3
(0) 1947A    .64.w.

                      I                                                      NNW       EBEIZENKOMMEMEEMillIBEEI